FILED
                            NOT FOR PUBLICATION                             DEC 08 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: EDWARD WILLIAMS CUTTER,                   No. 09-60014
II,
                                                 BAP No. CC-07-1436-MoDK
              Debtor,

                                                 MEMORANDUM *
EDWARD WILLIAMS CUTTER, II,

              Appellant,

  v.

DAVID SEROR,

              Appellee.



                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Klein, Montali, and Dunn, Bankruptcy Judges, Presiding

                           Submitted December 5, 2011**
                              San Francisco, California

Before: ALARCÓN, CALLAHAN, and N.R. SMITH, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       ** The panel unanimously finds this case suitable for decision without
ora argument. Fed. R. App. P. 34(a)(2).
      Edward Williams Cutter, II (“Edward”), the debtor, and John F. Cutter, as

guardian ad litem for Trip Cutter, Edward’s son, appeal from the opinion of the

Bankruptcy Appellate Panel (“BAP”) affirming the Bankruptcy Court’s

determination that the Edward Williams Cutter, 2d Inter-Vivos Trust dated May

23, 1998 (the “Trust”), was a “self-settled trust” under California law and that

Edward’s creditors could reach all of the Trust assets contributed by Edward. In re

Cutter, 398 B.R. 6, 20-21 (B.A.P. 9th Cir. 2008). We affirm the Bankruptcy

Court.1

      We review the Bankruptcy Court’s determination of historical facts for clear

error but review de novo its selection of the applicable legal rules and the

application of the facts to those rules. Murray v. Bammer (In re Bammer), 131

F.3d 788, 791-92 (9th Cir. 1997) (en banc).

      1. Appellee requests that we dismiss this appeal because: (a) appellants

failed to provide an adequate record to permit proper review; (b) appellants failed

to properly serve the record; and (c) the appeal is frivolous. Although appellants

have failed to comply with our rules concerning the record and briefs, and as we

subsequently hold, the appeal lacks merit, we decline to dismiss the appeal.



      1
             Because the parties are familiar with the facts and procedural history,
we do not restate them here except as necessary to explain our decision.

                                           2
      2. The first of the two issues appellants seek to raise on appeal is that Trip

was denied due process when the Bankruptcy Court failed to provide him with

counsel to be paid from the Trust when Trip’s first attorney withdrew. The issue

was not preserved and is without merit. Appellants have not shown that the issue

was raised before the Bankruptcy Court or the BAP. Furthermore, it does not

appear that John Cutter, as guardian ad litem for Trip, was an appellant before the

BAP. Appellants base their argument on the right to counsel under the Sixth

Amendment, but the Sixth Amendment by its own terms applies only to criminal

prosecutions. Finally, appellants’ assertion that a claimant to disputed funds is

entitled to use the funds to underwrite his claim is not reasonable and appellants

have offered no authorities to support the assertion.

      3. Appellants’ second argument on appeal is that the real property on

Wilkinson Street in North Hollywood had no value when it was transferred to the

Trust and therefore is not a self-settled asset. In support of their argument,

appellants cite an unpublished decision by the California Court of Appeal, Second

District. Lavetts v. Cutter, No. B172197, 2004 WL 2537589 (Cal. Ct. App. 2004).

However, a review of that opinion reveals that it holds that “there was adequate

consideration for the transfer.” Lavetts, 2004 WL 2537589 at *4. The Bankruptcy

Court properly concluded that the Wilkinson property was a self-settled asset.


                                           3
      We determine that there is a complete lack of merit to appellants’

contentions on appeal. We seriously considered sanctioning appellants or their

counsel for their failure to comply with our rules covering briefs and the record,

but have decided not to do so. The Bankruptcy Court’s decision is AFFIRMED.




                                          4